CALOGERO and LEMMON, Justices, concurring.
Relators brought this action under La.R. S. 18:1401 B, alleging that John Treen would have been elected but for the irregularities and fraud in the conduct of the election. The time limit for contesting an election on such grounds is five days after the date of the election. La.R.S. 18:1405 B. Thus, the suit was filed timely.
However, relator’s petition fails to state a cause of action. Their factual allegation that respondent misrepresented his place of residence, even if proved at trial, would not establish an irregularity or fraud in the conduct of the election, which are the only grounds for relief specified in Section 1401 B. The suit, therefore, was properly dismissed.